United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4094
                                    ___________

Lonnie W. Foster,                      *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
James Helling, Charly Harper, Roger    * Southern District of Iowa
Lawson, Rick Larkin, Bryant, John      *
Doe,                                   *     [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: February 7, 2000

                                Filed: March 29, 2000
                                    ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Lonnie W. Foster, an Iowa prisoner, appeals from the final judgment entered in
the District Court for the Southern District of Iowa dismissing his 42 U.S.C. § 1983
action under 28 U.S.C. § 1915A(b). Foster has moved to proceed in forma pauperis
(IFP) on appeal. We grant him permission to proceed IFP, leaving the fee-collection
details to the district court in accordance with 28 U.S.C. § 1915(b). We also affirm in
part, reverse in part, and remand.
        In his complaint, Foster alleged defendants violated the First and Fourth
Amendments and state law when they shook down his cell, read his legal mail,
confiscated his personal property, and sanctioned him. We review de novo the district
court’s dismissal of the action. See Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam). We conclude the district court erred in dismissing Foster’s First
Amendment claim against defendants Bryant and Lawson. Foster alleged generally that
defendants read and inventoried his legal mail, and specifically that Bryant participated
in the cell search which included searching the boxes containing Foster’s legal material
out of Foster’s view. Foster further alleged that on a disciplinary form, Bryant stated
he had searched through Foster’s legal material and had been informed by Lawson that
Foster’s legal mail could be read out of Foster’s presence. These allegations are
sufficient to state a First Amendment claim. See Powells v. Minnehaha County Sheriff
Dep’t, 198 F.3d 711, 712 (8th Cir. 1999) (per curiam) (holding inmate’s allegation that
prison officials opened his legal mail outside of his presence stated claim); Thongvanh
v. Thalacker, 17 F.3d 256, 258-59 (8th Cir. 1994) (prisoners retain their First
Amendment rights of sending and receiving mail, and prison officials may not read
inmates’ legal mail).

    We conclude that the district court properly dismissed Foster’s Fourth
Amendment claim, as defendants could legally search his cell. See Hudson v. Palmer,
468 U.S. 517, 529-30 (1984) (prisoners have no legitimate expectation of privacy in
prison cell, and thus Fourth Amendment proscription against unreasonable searches
does not apply to prison cells).

      Accordingly, we reverse the dismissal of Foster’s First Amendment claim and
remand to the district court for further proceedings. We also reverse the dismissal of
Foster’s state law claims and remand for further consideration. See 28 U.S.C.
§ 1367(a) (supplemental jurisdiction). We affirm the dismissal of the Fourth
Amendment claim.


                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-